Citation Nr: 0117817	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  99-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a torn meniscus of the left knee, postoperative 
with unstable joint.

2.  Entitlement to a separate disability rating in excess of 
10 percent for arthritis (degenerative joint disease) of the 
left knee.

3.  Entitlement to a higher initial (compensable) disability 
rating for atrophy of the left thigh muscle.

4.  Entitlement to a higher initial (compensable) disability 
rating for atrophy of the left calf muscle.

5.  Entitlement to a higher initial (compensable) disability 
rating for left knee scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to April 
1976.

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) from rating decisions by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In a February 1999 VA Form 9, the veteran requested a BVA 
hearing.  On March 17, 1999, the RO received a request from 
the veteran to cancel his requested BVA hearing, and instead 
schedule him for an RO hearing.  In a VA Form 21-4138, dated 
March 19, 1999, the veteran withdrew his request for an RO 
hearing.  38 C.F.R. § 20.704(c).  

On August 18, 2000, the Board issued a decision on this 
appeal and noted that while the RO's April 1998 decision on 
appeal listed both the veteran's left knee disability and his 
left knee arthritis (degenerative joint disease) as one 
disability, the RO subsequently separated out the veteran's 
left knee arthritis as a distinct service-connected disorder 
in a rating decision dated in March 1999, assigning a 
separate 10 percent disability rating.  Under these 
circumstances, the Board found that despite the fact that the 
April 1998 RO decision on appeal listed and rated both 
disorders as one single disability, both the issue of an 
increased rating for a left knee disability and the issue of 
an increased rating for left knee arthritis were on appeal 
and were before the Board at that time.  In issuing the 
August 2000 decision, the Board affirmed the RO's March 1999 
decision, which assigned separate 10 percent ratings for a 
left knee disability and for arthritis of the left knee.  
However, the second conclusion of law stated that "[t]he 
criteria for entitlement to a separate 10 percent rating for 
arthritis of the left knee, but no more, have been met."  
This wording appears to indicate that the RO had not assigned 
a separate 10 percent rating for arthritis in its March 1999 
decision.  In addition, the ordering paragraph concerning a 
separate 10 percent rating for arthritis of the left knee was 
inadvertently omitted from the Board's August 2000 decision, 
which was later addressed in a Board order dated February 2, 
2001, which corrected a typographical omission and added a 
fifth ordering paragraph, reading: "A separate 10 percent 
evaluation for arthritis of the left knee is granted."  Both 
the conclusion of law and the ordering paragraph appear to 
indicate that the veteran was being granted and assigned a 
new and separate 10 percent rating for arthritis of the left 
knee, when the Board's intent was to affirm the RO's previous 
grant of a separate 10 percent rating for arthritis.  An 
appellate decision may be vacated by the Board at any time on 
the Board's own motion on the grounds of denial of due 
process.  38 C.F.R. § 20.904 (2000).  As the August 18, 2000 
Board decision and the February 2, 2001 Board order 
effectively denied the veteran due process by creating the 
impression that the Board was granting him an additional 10 
percent for arthritis of his left knee above that already 
assigned in the RO's March 1999 decision, the Board hereby 
vacates the August 18, 2000 decision and the February 2, 2001 
Board order, and issues this decision in their stead. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected left knee meniscectomy is 
manifested by subjective complaints of pain with no pain on 
resisted motion, no effusion and full extension with 
clinically demonstrated flexion to 135 degrees without pain.

3.  The veteran's service-connected left knee disability is 
also manifested by x-ray evidence of arthritis and complaints 
of pain on motion but with essentially full range of motion.

4.  The residual of veteran's service-connected left knee 
meniscectomy to the left thigh is currently manifested by 
slight atrophy of the muscle, without objective evidence of 
pain, effusion or tenderness; several scars on the left knee; 
no tenderness on palpation of the left knee; slight decreased 
strength on flexion of the left hip; and no evidence of 
limitation of extension of the left knee.

5.  The residual of veteran's service-connected left knee 
meniscectomy to the left calf is currently manifested by 
slight atrophy of the muscle, without objective evidence of 
pain, effusion or tenderness; several scars on the left knee; 
no tenderness on palpation of the left knee; and no evidence 
of limitation of extension of the left knee.

6.  Residuals of veteran's service-connected left knee 
meniscectomy are manifested by well-healed scars over the 
left knee medially (10 cm x 0.5 cm to 1 cm wide), over the 
patella (round 2.5 cm), and over the lateral knee (6 cm x 0.5 
to 1.5 cm wide) and are not shown to be any of the following: 
poorly nourished with repeated ulceration; objectively 
painful or tender; productive of compensable limitation of 
function of the left knee.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for the veteran's left knee meniscectomy 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2000).

2.  The criteria for entitlement to a separate rating in 
excess of 10 percent for arthritis of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.59, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2000); VAOPGCPREC 
23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

3.  The criteria for a higher initial (compensable) 
evaluation of the left thigh muscle, residuals of the 
veteran's left knee meniscectomy, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5314 (2000).

4.  The criteria for a higher initial (compensable) 
evaluation for atrophy of the left calf muscle, residuals of 
the veteran's left knee meniscectomy, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5311 (2000).

5.  The criteria for a higher initial (compensable) 
evaluation for scars to the left knee, residuals of the 
veteran's left knee meniscectomy, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran complained of 
and was treated for buckling of his knees for three years.  
An arthrogram showed a tear in his left medial meniscus.  In 
April 1975, the veteran underwent an arthrotomy of the left 
knee, which revealed a Grade II chondromalacic lesion of the 
medial facet of the patella.  No other abnormalities of the 
joint were found.  The veteran's recovery was uneventful 
except for a small stitch abscess in the middle of the 
incision, which healed without further residuals.  Subsequent 
service medical records indicate that the veteran continued 
to complain of and be treated for pain in his knee when 
kneeling and for buckling of his knee while walking.

A January 1977 rating decision granted service connection for 
a postoperative left knee torn meniscus, asymptomatic, with a 
noncompensable evaluation. 

In June and July 1979, the veteran was hospitalized for his 
left knee and underwent an arthroscopy.  The arthrography 
showed a torn lateral meniscus.  Following the arthroscopy, 
the veteran was treated for a subcutaneous infection.

At a December 1979 VA examination, the veteran reported that 
after separation, he had seen a private physician, who sent 
him for another x-ray, which revealed another cartilage 
injury.  But nothing was done.  Upon examination, the knee 
was not found to be inflamed, swollen or tender.  There was a 
4-inch healed scar on the medial surface and another 3/4-inch 
scar over the lower dorsal surface of the knee joint.  Left 
knee flexion was to 135 degrees and extension was to 180 
degrees.  There was no lateral or medial rotation on the knee 
joint.  Left thigh circumference was 20 inches and right 
thigh circumference was 20.7 inches.  Left calf circumference 
was 14 inches and right calf circumference was 14.4 inches.  
Reflexes were normal.  The diagnosis was status post left 
knee meniscectomy, unstable joint.  

In a January 1980 rating decision, the RO recharacterized the 
veteran's disability as a torn meniscus of the left knee, 
postoperative with unstable joint, and assigned a 10 percent 
disability rating from October 1979. 

The veteran was hospitalized for a tear of the left lateral 
meniscus in November 1981 and underwent a left knee 
arthrotomy with lateral meniscectomy and partial synovectomy.

In a July 1982 rating decision, the RO granted a temporary 
total rating (TTR) for hospitalization from November 1981 and 
assigned a 10 percent disability rating from January 1982.  

In April 1992, the veteran requested a reevaluation of his 
left knee disability, claiming that he was having a numb 
sensation in his left leg and noting that his left leg was 
smaller and not as strong as his right leg.  The RO denied 
the veteran's request in a July 1992 letter noting he had not 
produced any medical evidence in support of his claim.

In July 1997, the veteran requested an increased rating for 
his left knee disability and service connection for bone 
spurs on his feet, complaining of joint and muscle pain in 
his left leg.

VA outpatient treatment records from April through October 
1997 show ongoing treatment for his left knee disability and 
bilateral bone spurs on his heels.  Examination revealed 
positive knee crepitus, negative instability and negative 
joint line tenderness.  There was stable varus and valgus.  
Lateral and medial scars on his left knee were well healed.  
He was diagnosed with bilateral plantar fasciitis.  A July 
1997 left knee x-ray was normal.  No acute fracture or 
dislocation or abnormal soft tissue calcification was seen.  
X-ray of the left knee revealed slight narrowing of medial 
joint space.  Assessment was degenerative joint disease of 
the left knee.

At a March 1998 VA medical examination, the veteran reported 
that his left knee gets cold when outside temperatures drop 
and the coldness is felt in the joint, characterized by a 
mild ache and stiffness without swelling and increased warmth 
or erythema.  The veteran claimed his knee gives out when he 
gets in and out of his semi-truck and he has given up sports 
and running.  There is no locking of the joint, no lack of 
endurance and no fatigability.  The veteran also complained 
of pain in his heels from bone spurs due to walking 
abnormally because of his left knee problem.   The veteran 
used Ibuprofen as needed for pain.  Upon examination, flexion 
of the left knee was to 135 degrees without pain.  There was 
no ligamentous laxity, lateral or medial, and the veteran had 
full extension.  McMurray and drawer signs were negative.  
The veteran had a 10-centimeter (cm) by 0.5- to 1-cm wide 
scar over the left knee medially, a round 2.5-cm scar over 
the patella, and a 6-cm by 0.5- to 1.5-cm wide scar over the 
lateral knee.  The examiner noted no residuals from these 
scars.  There was some loss of muscle in the left thigh and 
calf.   The left thigh, at 7 centimeters above the superior 
edge of the patella measured 46 centimeters, while the right 
measured 48 centimeters; the left calf was 15 centimeters 
below the 

inferior edge of the patella and measured 37.3 centimeters 
and the right measured 39 centimeters.  Measurements around 
the knee were 39.2 centimeters for the right and 39.5 
centimeters for the left.  The veteran had no pain on 
resisted motion, no effusion of the knee, and no edema, 
instability, tenderness, redness, heat, abnormal movement or 
guarding of movement.  He had normal heel-toe and tandem 
walk.  Diagnoses were status post knee medial and lateral 
meniscectomy with muscle atrophy of left calf and thigh, 
degenerative joint disease of the left knee, and bilateral 
plantar fasciitis. 

In an April 1998 rating decision, the RO continued the 10 
percent evaluation for the veteran's left knee disability and 
granted service connection for muscle atrophy of the left 
calf and thigh as related to the service-connected left knee 
disability and for left knee scars, assigning a 
noncompensable evaluation for the latter three disorders.  

In January 1999, the veteran filed for an increased rating 
for his left knee condition, the Board construes this request 
as a Notice of Disagreement (NOD).  He noted that he had been 
told that arthritis had developed in his left knee and that 
he had to quit truck driving because of his leg and knee 
problems.

By a March 1999 rating decision, the RO increased the 
veteran's left knee disability to 20 percent, effective July 
1997.  The RO continued the 10 percent evaluation for a torn 
meniscus of the left knee, postoperative with unstable joint, 
and granted a separate 10 percent evaluation for arthritis 
(degenerative joint disease) of the left knee.

In September 1999, the veteran underwent a 4-compartment 
fasciotomy of his left lower extremity.  One week before his 
admission, the veteran reported that
when he stepped down on his left leg, he felt a "pop" in his 
left knee, followed by progressive pain and swelling in his 
left calf.  During his hospital stay there was recurrent clot 
formation in the left calf after surgery.  An October 1999 
lower 

extremity venous scan showed no evidence of deep venous 
thrombosis in either leg and a left lower extremity angiogram 
showed no auriculoventricular malformations.  He was 
discharged in October 1999 with an open wound on his left 
medial calf, which would likely need skin grafting in the 
near future.

A VA compensation and pension examination, review of the 
claims file and VA medical records, was performed in November 
1999 for an opinion as to whether or not the veteran's 
service-connected disabilities were in any way related to the 
compartment syndrome and status post fasciotomy.  The 
examiner noted that the veteran had twisted his left knee 
while stepping out of his truck a week before going to the VA 
Medical Center emergency room for pain in his left leg.  
Similarly, the surgical note stated that the veteran had 
stepped off a curb and noted a popping sensation in his left 
lower extremity a week before his emergency room visit.  
There were no indications in the veteran's record that his 
service-connected disabilities were in any way related to his 
development of a hematoma in the left calf or compartment 
syndrome requiring fasciotomy.  The examiner opined that it 
is unlikely that the veteran's service-connected disabilities 
are related to his left lower extremity compartment syndrome 
requiring fasciotomy and hematoma evacuation.  

Analysis

As noted above, during the pendency of the appellant's appeal 
but after the case was forwarded to the Board, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In 
addition to essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board acknowledges the veteran's representative's request 
for a new examination.  However, the Board is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C. § 5103A.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board does not know of any 
additional relevant evidence, which is available.  The 
private and VA treatment records, the March 1998 VA 
examination report and the November 1999 VA compensation and 
pension examination review of the claims file and medical 
records and opinion, which evaluated the status of the 
veteran's disabilities, are adequate for rating purposes and 
a remand is not warranted.  The Board also finds that the 
requirements regarding notice, which must be provided to the 
veteran pursuant to the VCAA, have been satisfied by the 
February 1999 statement of the case and March 1999 
supplemental statement of the case, which were provided to 
the veteran by the RO.

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that the veteran has 
appealed the disability rating initially assigned with the 
grant of service connection in April 1998 for muscle atrophy 
of the left calf and thigh as related to the service-
connected left knee disability and for left knee scars.  
Because he has appealed the initial rating for those 
disabilities, the Board must consider the applicability of 
staged ratings covering the time period in which his claim 
and appeal have been pending.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995); see also Spurgeon v. Brown, 10 Vet. App. 194 (1997).

A.  Left Knee Disability

With regard to the left knee disability, the Board observes 
here that disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance. 

Service connection for the left knee disability was 
established by a January 1977 rating decision with a 
noncompensable disability rating.  A January 1980 rating 
decision assigned a 10 percent evaluation, which has remained 
in effect, aside from a temporary total rating assigned 
during a period of convalescence from surgery in November and 
December 1981.  See 38 C.F.R. § 4.30.  In a March 1999 rating 
decision, the RO granted a separate 10 percent evaluation for 
arthritis (degenerative joint disease) of the left knee, 
effective from July 1997. 

The veteran's left knee disability has been assigned a 10 
percent evaluation under the criteria set out in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 for semilunar removal of 
cartilage, symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2000).  This 10 percent rating is the highest 
disability evaluation allowed under this code so the Board 
considered whether any other diagnostic code would provide a 
greater disability evaluation given the veteran's 
symptomatology.

The Board has thoroughly reviewed the history of the 
veteran's left knee disability, as summarized above.  The 
medical evidence reflects that the most severe symptomatology 
associated with the veteran's left knee disability was 
manifested during the period of convalescence following knee 
surgery, for which the veteran has already been assigned a 
temporary total rating.  Otherwise, the Board finds that, in 
the absence of symptoms like ankylosis, recurrent subluxation 
and lateral instability, there is no basis upon which to 
assign a higher evaluation under Diagnostic Codes 5256 or 
5257, even though the veteran's service representative asked 
that the veteran's left knee be evaluated under Diagnostic 
Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5257 (2000).  The Board notes that the March 1998 VA 
examination report shows no instability or ligamentous laxity 
of the left knee.  Further, the veteran's cartilage has been 
removed, so it is not dislocated as contemplated by 
Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2000).

The Board notes that the December 1979 and March 1998 VA 
examinations did reveal some quantifiable limitation of 
motion.  In this regard, flexion of the left knee was 
reported limited to 135 degrees and extension was to 180 
degrees.  Normal flexion of the knee is to 140 degrees.  
38 C.F.R. § 4.71, Plate II.  Diagnostic Codes 5260 and 5261 
address limitation of motion to 60 degrees and extension 
limited to 5 degrees.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees and extension is limited to 
10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (2000).  It is readily clear from the medical evidence 
that 

extension to 180 degrees and the limitation of flexion to 135 
degrees shown at these examinations does not meet the 
criteria for a compensable rating under Diagnostic Code 5260 
or 5261.  

There is no medical evidence to show that pain, flare-ups of 
pain, or any other symptom further limits such motion so as 
to support a rating in excess of 10 percent under the 
applicable rating criteria.  That is, although the veteran 
subjectively complains of pain, "a finding of functional loss 
due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.'  38 
C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  While the veteran subjectively complained of leg 
discomfort, the pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a 
higher evaluation.  Thus, the Board finds that 38 C.F.R. §§ 
4.40 and 4.45 do not provide a basis for a higher rating.

Further, there is no evidence that the veteran's 
symptomatology warrants a higher evaluation due to additional 
functional loss.  At the March 1998 examination, the veteran 
had no pain on resisted motion so as to warrant a rating in 
excess of 10 percent under Diagnostic Codes 5260 and 5261.  
He had normal heel-toe and tandem walk.  As stated earlier, 
there is no evidence of effusion of the knee, edema, 
instability, tenderness, redness, heat, abnormal movement or 
guarding of movement on use to the extent that would permit 
assignment of a higher rating with consideration given to 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. 

The record also includes evidence that the veteran suffers 
from arthritis of the left knee.  In this regard, VA's 
General Counsel has indicated that separate ratings are 
permissible when there is instability of the knee under 
Diagnostic Code 5259 and x-ray evidence of arthritis with 
some evidence of limitation of motion.  See VAOPGCPREC 23-97 
(July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  Although 
the medical evidence does not show limitation of motion to 
warrant a 

compensable rating under either Diagnostic Code 5260 or 5261, 
a separate rating for arthritis can be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  A 10 
percent evaluation is assigned for painful or limited motion 
of a major joint or group of minor joints, and may also be 
applied once to multiple joints if there is no limited or 
painful motion.  A 20 percent evaluation is warranted if x-
ray evidence shows involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2000).  The Board agrees with the RO that a separate 10 
percent rating for arthritis is warranted due to a diagnosis 
of degenerative joint disease and his slight limitation of 
flexion in his left knee.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010; DeLuca, supra.

B.  Muscle Atrophy of Left Thigh and Calf

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities due to muscle injuries.  See 62 
Fed. Reg. 30235-30240 (June 3, 1997).  These changes became 
effective July 3, 1997.  See 38 C.F.R. §§ 4.47-4.56, 4.69 and 
4.72 (2000).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies, unless Congress has 
provided otherwise or has permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). 

After reviewing the regulations in effect at the time of the 
veteran's claim and the changes effective July 3, 1997, the 
Board finds that the July 3, 1997 amendments did not 
substantively change the criteria pertinent to the veteran's 
disability, but rather added current medical terminology and 
unambiguous criteria.  Moreover, the RO considered both sets 
of rating criteria with respect to the veteran's claim in its 

February 1999 statement of the case.  Accordingly, the Board 
has determined that the appellant would not be prejudiced if 
the Board proceeded with appellate consideration of the 
present claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factors for consideration in the rating of muscle 
disabilities are set forth in 38 C.F.R. § 4.56.  The current 
version of 38 C.F.R. § 4.56 is otherwise basically the same 
as the old version.  Additionally, the current provisions of 
38 C.F.R. § 4.56(a) and (b) were formerly contained in 
38 C.F.R. § 4.72, which has been rescinded.   An open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56 
(2000).

A moderate disability of the muscles is defined as a through-
and-through or deep-penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, i.e. loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  At this level of 
disability, objective findings indicate a short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2000).

A moderately severe disability of the muscles is a through-
and-through or deep-penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring.   Service department records or other 
evidence show hospitalization for a prolonged period of 
treatment for the wound.   Consistent with this level of 
disability is a record of consistent complaint of cardinal 
signs and symptoms of muscle disability and, if present, 
evidence of inability to keep up with work requirements.  At 
this level of disability, objective findings indicate a track 
of missile through one or more muscle groups and, on 
palpation, loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to the sound side.  
38 C.F.R. § 4.56(d)(3).

Diagnostic Codes 5310 through 5312 pertain to injuries to the 
muscle groups of the foot and leg.  Diagnostic Code 5311 
applies to muscle group XI of the muscles of the calf.  
Diagnostic Codes 5313 through 5318 pertain to injuries to the 
muscle groups of the pelvic girdle and thigh.  Diagnostic 
Code 5314 applies to muscle group XIV of the muscles of the 
thigh.  In order for the muscle injury to be compensable 
under these codes, the injury must be least moderate (10 
percent rating) or moderately severe (30 percent rating).  A 
noncompensable (zero percent) rating applies for injuries to 
the relevant muscle groups if the injury is slight.  
38 C.F.R. § 4.73, Diagnostic Codes 5311, 5314 (2000).

Upon a review of the evidence, the Board finds that the 
veteran's left calf and thigh disabilities are not sufficient 
to meet the criteria of "moderately severe."  The service 
medical records show that the veteran returned to duty after 
an arthrotomy of the left knee.  His recovery was uneventful 
except for a small stitch abscess in the middle of the 
incision, which healed without further residuals.  There are 
no cardinal signs or symptoms of muscle disability as defined 
in §4.56(c).  VA examinations have disclosed no objective 
evidence of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, incoordination or uncertainty of 
movement.  Objective findings include minimal scarring of the 
left knee, slight, if 

any evidence of fascial defect, atrophy, or impaired tone, 
and no significant impairment of function.  There was some 
loss of muscle in the left thigh and calf.  Although the 
veteran had slight decreased strength on flexion of the left 
hip compared to the right, McMurray and drawer signs were 
negative.  The veteran had no pain on resisted motion, no 
effusion of the knee, and no edema, instability, tenderness, 
redness, heat, abnormal movement or guarding of movement.  He 
had normal heel-toe and tandem walk.  The veteran was 
diagnosed with status post knee medial and lateral 
meniscectomy with muscle atrophy of left calf and thigh.  
Therefore, the Board has concluded that the left thigh and 
calf muscle injuries do not more nearly approximate the 
criteria contemplated for moderately severe disability.

The Board notes that Muscle Group XIV involves function of 
the knee and evaluation of the same manifestation under 
different diagnoses is to be avoided.  See 38 C.F.R. §§ 4.14, 
4.73, Diagnostic Code 5314 (2000).

C.  Scars of the Left Knee

The veteran's disability due to meniscectomy scars may be 
rated under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-5.  Diagnostic Code 7803 
provides for a maximum 10 percent disability rating for 
superficial scars that are poorly nourished and accompanied 
by repeated ulcerations, while Diagnostic Code 7804 provides 
for a maximum 10 percent disability rating for superficial 
scars that are tender and painful on objective demonstration.  
See 38 C.F.R. § 4.117, Diagnostic Codes 7803, 7804 (2000).  
Diagnostic Code 7805 notes that a scar may be rated on the 
basis of limitation of function of the affected part.  See 
38 C.F.R. § 4.117, Diagnostic Code 7805 (2000).

The objective medical evidence of record demonstrates that 
the veteran's service-connected meniscectomy scars are 
asymptomatic, including the absence of any of the specific 
manifestations listed under the schedular criteria of 
Diagnostic Codes 7803-5.  These scars are not tender, subject 
to repeated ulceration or productive of limitation of 
function as described earlier.  Therefore, under these 
diagnostic codes, the preponderance of the evidence in 
against the veteran's claim for a compensable disability 
rating for his service-connected meniscectomy scars.

Conclusion

In reaching this decision, the Board finds that the evidence 
does not raise the question of whether a higher evaluation 
was warranted for any periods of time following the initial 
grant of service connection so as to warrant "staged" 
ratings due to a significant change in the level of 
disability.  Rather, the symptomatology reported during the 
pendency of this appeal has remained essentially consistent, 
with the degree of severity at all times fully contemplated 
by the assigned evaluation.  See Fenderson, supra.

In reaching this decision the Board has considered the 
benefit of the doubt doctrine.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___(2000) (to be codified as amended at 38 U.S.C. § 
5107).   However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that any of the veteran's service-connected 
disabilities have resulted in frequent hospitalizations or 
caused marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for a torn meniscus of 
the left knee, postoperative with unstable joint, is denied.

An evaluation in excess of 10 percent for arthritis 
(degenerative joint disease) of the left knee is denied.

A higher initial (compensable) evaluation for atrophy of the 
left thigh muscle is denied.

A higher initial (compensable) evaluation for atrophy of the 
left calf muscle is denied.

A higher initial (compensable) evaluation for left knee scars 
is denied.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

